DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/115,890 filed on 12/09/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“145”,
“118”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a system (machine). Dependent claims 2-14 are also directed towards a system (machine). Claim 15 is directed towards a method (process). Dependent claims 16-20 are also directed towards a method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites determine a vehicle is in a parking area based on vehicle sensor data, activate a mapping operation mode based on determining the vehicle is in the parking area, and then record a travel path of the vehicle through the parking area based on receiving a user input selecting the mapping operation mode. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a person locating a vehicle in a parking lot and witnessing the vehicle undergo a parking process within a designated parking area of the parking lot. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 1 recites three additional element – a computer, a processor, and a memory. All three elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic computer, processor, and memory. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claims 1 and 15 recite the additional element of update a map of the parking area based on the recorded travel path. 
The updating step is recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amounts to mere data gathering, which is a form of insignificant post-solution activity.
This type of abstract idea recited in claims 1-20 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer, a processor, and a memory as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic computer, processor, and memory. Mere instructions to apply an exception using a computer, processor, and memory cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-14 and 16-20 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1 and 15. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 7 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2018/0215374 A1) in view of Hasejima (U.S. Pub. No. 2020/0353914 A1) in further view of Davidson (U.S. Pub. No. 2014/0278101 A1).

Regarding Claim 1:
Lee teaches:
A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to:, (“The computer 110 includes a processor and a memory such as are known. The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
determine a vehicle is in a parking area, (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
based on vehicle sensor data;, (“The computer 110 may be programmed to determine, e.g., parking spaces 205 a, 205 b, based on data received from vehicle 100 sensors 130 (see FIG. 2). As one example, the computer 110 may be programmed to identify parking spaces 205 a, 205 b based on image data received from a camera sensor 130 including road markings associated with the parking spaces 205 a, 205 b.” (Lee: Detailed Description – 17th paragraph, FIG. 1-2))
based on determining the vehicle is in the parking area;, (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
based on receiving a user input selecting the mapping operation mode;, (“The HMI 140 may be configured to receive user input, e.g., during operation of the vehicle 100. For example, a user may select a mode of operation” (Lee: Detailed Description – 18th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the mode of operation of the vehicle is the mapping operation mode in this case.)
Lee does not teach but Hasejima teaches:
activate a mapping operation mode, (“The log recording unit 121C records the vehicle movement information 124A and the sensor information in the storage unit 124.” (Hasejima: Description of Embodiments – 42nd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the log recording unit recording vehicle movement is equivalent to a mapping operation mode.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
then record a travel path of the vehicle through the parking area, (“define one or more travel paths in the parking area by connecting the one or more street network connection points in the parking area.” (Davidson: Brief Summary – 5th paragraph))
and update a map of the parking area based on the recorded travel path., (“In one embodiment, the mapping system 110 can update maps to represent the travel paths of parking areas that have been defined, identified/determined, and/or merged/combined. For example, the mapping system 110 can update the parking areas in maps to include the various travel paths that have been defined or identified/determined. This may include updating the one or more map layers to accurately reflect the travel paths in parking areas.” (Davidson: Detailed Description – 91st paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 2:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] determine that the vehicle is in the parking area […], (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
[…] based additionally on map data., (“based on map data” (Lee: Detailed Description – 23rd paragraph))
Regarding Claim 3:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
Lee does not teach but Hasejima teaches:
[…] input the sensor data into a machine learning program that outputs […], (“The communication device 114 is used so that an external device of the vehicle 1 and the in-vehicle processing device 120 can exchange information wirelessly. For example, the computation unit 121 receives inferential parameters obtained based on machine learning for use in object recognition.” (Hasejima: Description of Embodiments – 39th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
[…] an identification of the parking area., (“identifying a parking area” (Davidson: Brief Summary – 4th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 4:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
Lee does not teach but Hasejima teaches:
[…] deactivate the mapping operation mode […], (“Recording by the log recording unit 121C is ended” (Hasejima: Description of Embodiments – 118th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that deactivate the mapping operation mode is equivalent to ending recording by the recording unit.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
[…] based on determining the vehicle is in a road area., (“identify one or more street network connection points for the parking area, the one or more street network connection points providing the ability to at least enter the parking area from or exit the parking area to a street network” (Davidson: Brief Summary – 5th paragraph, FIG. 7-8) Examiner Note: The broadest reasonable interpretation determines that street connection points are on a road external to the parking area and are equivalent to the road area based on FIG. 7-8.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 5:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to,, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
Lee does not teach but Davidson teaches:
[…] upon determining a portion of the recorded travel path […], (“define one or more travel paths in the parking area by connecting the one or more street network connection points in the parking area.” (Davidson: Brief Summary – 5th paragraph))
[…] is outside the parking area, […], (“identify one or more street network connection points for the parking area, the one or more street network connection points providing the ability to at least enter the parking area from or exit the parking area to a street network” (Davidson: Brief Summary – 5th paragraph, FIG. 7-8) Examiner Note: The broadest reasonable interpretation determines that street connection points are on a road external to the parking area and are equivalent to the road area based on FIG. 7-8.)
[…] remove the portion of the travel path from the map., (“the mapping system 110 can remove travel paths defined in the parking area” (Davidson: Detailed Description – 85th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 6:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] operate the vehicle in the parking area […], (“The computer 110 may operate the vehicle 100 in an autonomous mode, a semi-autonomous mode, or a non-autonomous mode.” (Lee: Detailed Description – 9th paragraph, FIG. 1))
Lee does not teach but Davidson teaches:
[…] based on the updated map., (“In one embodiment, the mapping system 110 can update maps to represent the travel paths of parking areas that have been defined, identified/determined, and/or merged/combined. For example, the mapping system 110 can update the parking areas in maps to include the various travel paths that have been defined or identified/determined. This may include updating the one or more map layers to accurately reflect the travel paths in parking areas.” (Davidson: Detailed Description – 91st paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 7:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to,, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] determine a confidence estimate […], (“The vehicle 100 computer 110 may be programmed to determine a score for a parking space according to at least one of the environmental condition and a risk of vehicle damage.” (Lee: Detailed Description – 33rd paragraph, FIG. 1))
[…] based on identifying an object in the sensor data, […], (“A sensor 130 disposed, e.g., on a top of the vehicle 100, may provide object data, i.e., data including relative locations, sizes, and/or shapes, etc., of objects such as other vehicles 101 surrounding the vehicle 100.” (Lee: Detailed Description – 16th paragraph, FIG. 1))
[…] and determine that the vehicle is in the parking area […], (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
[…] based additionally on the confidence estimate., (“based on a score function” (Lee: Detailed Description – 44th paragraph))
Regarding Claim 8:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 7. Lee further teaches:
The system of claim 7, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] determine that the vehicle is in the parking area […], (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
[…] based on the confidence estimate being greater than a first threshold, […], (“Next, in a decision block 325, the computer 110 determines whether a score of a current parking space, e.g., the parking space 205 b, is less than a score threshold.” (Lee: Detailed Description – 44th paragraph, FIG. 1-3))
[…] based on the confidence estimate being less than a second threshold, the second threshold is less than the first threshold., (“The computer 110 may be programmed to determine the score of the current parking space based on an environmental condition, a risk, a cost level, etc. associated with the current parking space. For example, the computer 110 may determine the score, e.g., a number between 1 and 10, based on a score function, a described above. The computer 110 then determines whether the determined score of the current parking space is less than a predetermined threshold, e.g., 4. A score less than the predetermined threshold may indicate an unfavorable parking space. If the computer 110 determines that the determined score is less than the predetermined threshold, then the process 300 proceeds to a block 330; otherwise the process 300 proceeds to a decision block 335. In the block 330, the computer 110 moves the vehicle 100 to a second parking space. In one example, the computer 110 determines one or more available parking spaces 205 c, 205 d, and selects one of the available parking spaces, e.g. based on comparing scores of the available parking spaces 205 c, 205 d. For example, the parking space 205 d inside the parking structure 240 may have a lower risk, better environmental condition (e.g., no rain, hail, etc.), but more expensive than the parking space 205 c. Depending on the inputs E, R, C and D, and the weight factors w1, w2, w3, and w4, a score of the parking space 205 d may be greater than a score of the parking space 205 c.” (Lee: Detailed Description – 44th-45th paragraphs, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the score of parking space 205 d represents the first threshold while the score of parking space 205 c represents the second threshold in this case.)
Lee does not teach but Davidson teaches:
[…] and to determine that the vehicle is in a road area […], (“identify one or more street network connection points for the parking area, the one or more street network connection points providing the ability to at least enter the parking area from or exit the parking area to a street network” (Davidson: Brief Summary – 5th paragraph, FIG. 7-8) Examiner Note: The broadest reasonable interpretation determines that street connection points are on a road external to the parking area and are equivalent to the road area based on FIG. 7-8.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 9:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 8. Lee further teaches:
The system of claim 8, wherein the instructions further include instructions to,, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] upon determining the confidence estimate is between the first and second threshold, […], (“The vehicle 100 computer 110 may be programmed to determine a score for a parking space, identify a second parking space upon determining that the score of the parking space is below a score threshold, and navigate the vehicle to the second parking space. A score of a parking space may be expressed in a numerical format, e.g., a number from 1 to 10, while 1 indicates a least favorable and 10 indicates a highly favorable parking space. For example, the vehicle 100 computer 110 may navigate the vehicle 100 away from the parking space 205 b upon determining that a score of the parking space 205 b is below, e.g., a score threshold of 4.” Examiner Note: The broadest reasonable interpretation determines that the first threshold represents the score 10 (a highly favorable parking space), while the second threshold represents the score 1 (a least favorable parking space) in this case.)
[…] determine that the vehicle is in the parking area or in the road area […], (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
[…] based on second sensor data., (“The computer 110 may be programmed to determine, e.g., parking spaces 205 a, 205 b, based on data received from vehicle 100 sensors 130 (see FIG. 2). As one example, the computer 110 may be programmed to identify parking spaces 205 a, 205 b based on image data received from a camera sensor 130 including road markings associated with the parking spaces 205 a, 205 b.” (Lee: Detailed Description – 17th paragraph, FIG. 1-2))
Regarding Claim 10:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] based on receiving a second user input deselecting the mapping operation mode., (“The HMI 140 may be configured to receive user input, e.g., during operation of the vehicle 100. For example, a user may select a mode of operation” (Lee: Detailed Description – 18th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the mode of operation of the vehicle is the mapping operation mode in this case. Furthermore, the broadest reasonable interpretation determines that the user is able to select and deselect a mode of operation based on the role of the HMI.)
Lee does not teach but Hasejima teaches:
[…] stop recording the travel path […], (“Recording by the log recording unit 121C is ended” (Hasejima: Description of Embodiments – 118th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Regarding Claim 11:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] for a predetermined time., (“a predetermined time threshold” (Lee: Detailed Description – 30th paragraph))
Lee does not teach but Hasejima teaches:
[…] stop recording the travel path […], (“Recording by the log recording unit 121C is ended” (Hasejima: Description of Embodiments – 118th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
[…] based on determining the vehicle is outside the parking area […], (“identify one or more street network connection points for the parking area, the one or more street network connection points providing the ability to at least enter the parking area from or exit the parking area to a street network” (Davidson: Brief Summary – 5th paragraph, FIG. 7-8) Examiner Note: The broadest reasonable interpretation determines that street connection points are on a road external to the parking area and are equivalent to the road area based on FIG. 7-8.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 12:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] and a distance between the vehicle and the parking area is greater than a threshold., (“the computer 110 may determine that no parking is available, when, e.g., no parking spaces is available within a predetermined distance from the current vehicle 100 location” (Lee: Detailed Description – 42nd paragraph, FIG. 1))
Lee does not teach but Hasejima teaches:
[…] stop recording the travel path […], (“Recording by the log recording unit 121C is ended” (Hasejima: Description of Embodiments – 118th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
[…] based on determining the vehicle is outside the parking area […], (“identify one or more street network connection points for the parking area, the one or more street network connection points providing the ability to at least enter the parking area from or exit the parking area to a street network” (Davidson: Brief Summary – 5th paragraph, FIG. 7-8) Examiner Note: The broadest reasonable interpretation determines that street connection points are on a road external to the parking area and are equivalent to the road area based on FIG. 7-8.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 13:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The system of claim 1, wherein the instructions further include instructions to,, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] determine that the vehicle is in the parking area […], (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
[…] based on second sensor data obtained […], (“The computer 110 may be programmed to determine, e.g., parking spaces 205 a, 205 b, based on data received from vehicle 100 sensors 130 (see FIG. 2). As one example, the computer 110 may be programmed to identify parking spaces 205 a, 205 b based on image data received from a camera sensor 130 including road markings associated with the parking spaces 205 a, 205 b.” (Lee: Detailed Description – 17th paragraph, FIG. 1-2))
[…] after the vehicle moves a threshold distance., (“within a predetermined distance from the current vehicle” (Lee: Detailed Description – 42nd paragraph))
Lee does not teach but Davidson teaches:
[…] upon determining, from the sensor data, that the vehicle is in an unknown area, […], (“after the vehicle 100 has entered the geofenced area, the location of the vehicle 100 can continue to be monitored by any of a variety of computing entities. By using the vehicle's 100 location, a computing entity can determine, for example, when the vehicle 100 exits the defined geofenced area. As described, this may include using location-determining devices, location sensors 120 (e.g., GNSS sensors), or other telemetry location services (e.g., cellular assisted GPS or real time location system or server technology using received signal strength indicators from a Wi-Fi network). In another embodiment, in response to (e.g., after) a determination that a vehicle 100 has exited the defined geofenced area (such as a street network), a computing entity can collect, identify, and/or store/record relevant data.” (Davidson: Detailed Description – 71st-72nd paragraphs, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 14:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 13. Lee further teaches:
The system of claim 13, wherein the instructions further include instructions to, (“The memory includes one or more forms of computer-readable media, and stores instructions executable by the computer 110 for performing various operations” (Lee: Detailed Description – 8th paragraph, FIG. 1))
[…] from the second sensor data, […], (“The computer 110 may be programmed to determine, e.g., parking spaces 205 a, 205 b, based on data received from vehicle 100 sensors 130 (see FIG. 2). As one example, the computer 110 may be programmed to identify parking spaces 205 a, 205 b based on image data received from a camera sensor 130 including road markings associated with the parking spaces 205 a, 205 b.” (Lee: Detailed Description – 17th paragraph, FIG. 1-2))
Lee does not teach but Hasejima teaches:
[…] deactivate the mapping operation mode based on determining, […], (“Recording by the log recording unit 121C is ended” (Hasejima: Description of Embodiments – 118th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that deactivate the mapping operation mode is equivalent to ending recording by the recording unit.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
[…] that the vehicle is in the unknown area., (“after the vehicle 100 has entered the geofenced area, the location of the vehicle 100 can continue to be monitored by any of a variety of computing entities. By using the vehicle's 100 location, a computing entity can determine, for example, when the vehicle 100 exits the defined geofenced area. As described, this may include using location-determining devices, location sensors 120 (e.g., GNSS sensors), or other telemetry location services (e.g., cellular assisted GPS or real time location system or server technology using received signal strength indicators from a Wi-Fi network).” (Davidson: Detailed Description – 71st paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that a location outside the geofenced area may be considered an unknow area based on the monitoring of the vehicle location/position occurring after it has entered the geofenced area.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 15:
Lee teaches:
A method, comprising:, (“methods” (Lee: Detailed Description – 52nd paragraph))
determining a vehicle is in a parking area, (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
based on vehicle sensor data;, (“The computer 110 may be programmed to determine, e.g., parking spaces 205 a, 205 b, based on data received from vehicle 100 sensors 130 (see FIG. 2). As one example, the computer 110 may be programmed to identify parking spaces 205 a, 205 b based on image data received from a camera sensor 130 including road markings associated with the parking spaces 205 a, 205 b.” (Lee: Detailed Description – 17th paragraph, FIG. 1-2))
based on determining the vehicle is in the parking area;, (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
based on receiving a user input selecting the mapping operation mode;, (“The HMI 140 may be configured to receive user input, e.g., during operation of the vehicle 100. For example, a user may select a mode of operation” (Lee: Detailed Description – 18th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the mode of operation of the vehicle is the mapping operation mode in this case.)
Lee does not teach but Hasejima teaches:
activating a mapping operation mode, (“The log recording unit 121C records the vehicle movement information 124A and the sensor information in the storage unit 124.” (Hasejima: Description of Embodiments – 42nd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the log recording unit recording vehicle movement is equivalent to a mapping operation mode.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
then recording a travel path of the vehicle through the parking area, (“define one or more travel paths in the parking area by connecting the one or more street network connection points in the parking area.” (Davidson: Brief Summary – 5th paragraph))
and updating a map of the parking area based on the recorded travel path., (“In one embodiment, the mapping system 110 can update maps to represent the travel paths of parking areas that have been defined, identified/determined, and/or merged/combined. For example, the mapping system 110 can update the parking areas in maps to include the various travel paths that have been defined or identified/determined. This may include updating the one or more map layers to accurately reflect the travel paths in parking areas.” (Davidson: Detailed Description – 91st paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 16:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 15. Lee further teaches:
The method of claim 15, further comprising determining the vehicle is in the parking area, (“The computer 110 may detect the parking space 205 d located in a parking structure 240” (Lee: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the computer is able to locate the vehicle in a parking area/structure based on the computer being part of the vehicle itself and based on its ability to detect parking spaces in the parking structure.)
[…] based additionally on map data., (“based on map data” (Lee: Detailed Description – 23rd paragraph))
Regarding Claim 17:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 15. Lee does not teach but Hasejima teaches:
The method of claim 15, further comprising inputting the sensor data into a machine learning program that outputs, (“The communication device 114 is used so that an external device of the vehicle 1 and the in-vehicle processing device 120 can exchange information wirelessly. For example, the computation unit 121 receives inferential parameters obtained based on machine learning for use in object recognition.” (Hasejima: Description of Embodiments – 39th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
[…] an identification of the parking area., (“identifying a parking area” (Davidson: Brief Summary – 4th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 18:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 15. Lee does not teach but Hasejima teaches:
The method of claim 15, further comprising deactivating the mapping operation mode, (“Recording by the log recording unit 121C is ended” (Hasejima: Description of Embodiments – 118th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that deactivate the mapping operation mode is equivalent to ending recording by the recording unit.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Hasejima in order to create a user-friendly and efficient vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Hasejima’s in-vehicle processing device and movement support system as “to realize the automatic driving of vehicles, high-precision map information is generally required, and there are expectations for various business operators to prepare map information for the 20 major highways. Nevertheless, for minor streets and travel paths within premises, the creation of high-precision map information and proper maintenance thereof cannot be expected.” (Hasejima: Background Art – 2nd paragraph) Therefore, combining Lee and Hasejima would provide “an assistance device for assisting the automatic driving of vehicles, which is not based on the premise of the existence of high-precision map information” (Hasejima: Background Art – 2nd paragraph).
Lee in view of Hasejima does not teach but Davidson teaches:
[…] based on determining the vehicle is in a road area., (“identify one or more street network connection points for the parking area, the one or more street network connection points providing the ability to at least enter the parking area from or exit the parking area to a street network” (Davidson: Brief Summary – 5th paragraph, FIG. 7-8) Examiner Note: The broadest reasonable interpretation determines that street connection points are on a road external to the parking area and are equivalent to the road area based on FIG. 7-8.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee in view of Hasejima with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 19:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 15. Lee does not teach but Davidson teaches:
The method of claim 15, further comprising, upon determining a portion of the recorded travel path, (“define one or more travel paths in the parking area by connecting the one or more street network connection points in the parking area.” (Davidson: Brief Summary – 5th paragraph))
[…] is outside the parking area, […], (“identify one or more street network connection points for the parking area, the one or more street network connection points providing the ability to at least enter the parking area from or exit the parking area to a street network” (Davidson: Brief Summary – 5th paragraph, FIG. 7-8) Examiner Note: The broadest reasonable interpretation determines that street connection points are on a road external to the parking area and are equivalent to the road area based on FIG. 7-8.)
[…] removing the portion of the travel path from the map., (“the mapping system 110 can remove travel paths defined in the parking area” (Davidson: Detailed Description – 85th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)
Regarding Claim 20:
Lee in view of Hasejima in further view of Davidson, as shown in the rejection above, discloses the limitations of claim 15. Lee further teaches:
The method of claim 15, further comprising operating the vehicle in the parking area, (“The computer 110 may operate the vehicle 100 in an autonomous mode, a semi-autonomous mode, or a non-autonomous mode.” (Lee: Detailed Description – 9th paragraph, FIG. 1))
Lee does not teach but Davidson teaches:
[…] based on the updated map., (“In one embodiment, the mapping system 110 can update maps to represent the travel paths of parking areas that have been defined, identified/determined, and/or merged/combined. For example, the mapping system 110 can update the parking areas in maps to include the various travel paths that have been defined or identified/determined. This may include updating the one or more map layers to accurately reflect the travel paths in parking areas.” (Davidson: Detailed Description – 91st paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Davidson in order to create a safe and effective vehicle path determination system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s self-parking vehicle with Davidson’s concepts for defining travel paths in parking areas as “the digital maps provided by vendors do not generally include the travel paths in parking areas. For example, although digital maps can be used to provide navigational information for traveling to shopping malls, hospitals, parks, recreation areas, theme parks, and/or the like, they do not include, for example, the actual longitude and latitude coordinates of the travel paths within the parking areas at such locations.” (Davidson: Background – 2nd paragraph) Combining Lee and Davidson would provide “methods, apparatus, systems, computing devices, computing entities, and/or the like for defining travel paths in parking areas” (Davidson: Brief Summary – 3rd paragraph) in order to avoid impacting “a company's efficiency and routing and scheduling optimization.” (Davidson: Background – 2nd paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667